Citation Nr: 1824454	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, tobacco use disorder, and drug use disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from January 1976 to March 1980.  Pursuant to a January 1981 administrative decision, the Veteran's service from January 22, 1979, through March 1980 is considered dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed conditions.

In his July 2014 VA Form 9, the Veteran elected to testify at a Board hearing held at the RO.  However, in correspondence dated December 2014, he withdrew that request.

A review of the file shows the Veteran perfected an appeal for additional service connection claims through a December 2017 VA Form 9.  However, because he requested a hearing as part of that appeal, those issues will not be addressed in this decision.


FINDING OF FACT

The Veteran has not been diagnosed with an acquired psychiatric disorder, and his personality disorder, tobacco use disorder, and drug use disorder are not compensable disabilities under VA laws.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 105, 1103, 1131 (2012); 38 C.F.R. §§ 3.12, 3.300, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

There are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are similar, but nonetheless distinct, from those for establishing entitlement to service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.

Unfortunately, the evidence does not establish a current psychiatric disability.  VA treatment records generated during and prior to the period on appeal do not contain any diagnoses of PTSD or another psychiatric disorder.  Records from January 2009 and January 2014 include negative PTSD and depression screenings.  In August 2012 records, the Veteran denied any depression or psychiatric illness.  Without competent evidence of a diagnosed psychiatric condition, the Veteran's claim must be denied.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

Even if the Veteran was diagnosed with PTSD, his personnel records show that the stressor which he believes caused the condition, a shooting incident during service, occurred in December 1979.  This is during the Veteran's period of service for which he is not eligible for VA benefits.  Therefore, a valid in-service stressor has not been shown.

The Veteran also sought service connection for a tobacco use disorder.  For claims filed after June 9, 1998, such as in this case, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products, including use during service.  38 U.S.C. § 1103; 38 C.F.R. § 3.300.

Similarly, he sought service connection for a drug use disorder, and his records reflect a history of cocaine abuse.  Generally, service connection for drug and alcohol abuse is precluded in two situations: (1) for primary abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary abuse.  38 C.F.R. § 3.301(c)(3); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Service connection is not precluded if drug or alcohol abuse is secondary to a service-connected disability.  See Allen.  However, because the Veteran is not service-connected for any conditions, service connection for drug use disorder on a secondary basis is not appropriate.

Finally, the Veteran sought service connection for a personality disorder.  However, unlike psychiatric conditions, personality disorders are not diseases for the purposes of disability compensation.  38 C.F.R. § 4.9.

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric condition etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, tobacco use disorder, and drug use disorder, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


